Citation Nr: 9933975	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  97-48 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of a cerebral hemorrhage as 
the result of hospitalization or medical or surgical 
treatment or examination in March 1994 by VA.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel
INTRODUCTION

The veteran served on active duty from August 1968 to July 
1971, and from April 1980 to April 1986.  This appeal to the 
Board of Veterans' Appeals (Board) arose from a rating 
decision in March 1996 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio. 

In May 1999, a medical opinion was requested from the 
Veterans Health Administration (VHA).  That opinion was 
received in August 1999.  Additionally, the veteran recently 
submitted a January 1998 medical opinion statement from Joel 
Vandersluis, M.D., and waived initial review by the agency of 
original jurisdiction. 


FINDING OF FACT

The veteran suffered no additional disability, to include 
additional residuals of cerebral hemorrhage, as the result of 
VA hospitalization or medical or surgical treatment or 
submission to an examination in March 1994.


CONCLUSION OF LAW

The requirements for payment of compensation for residuals of 
a cerebral hemorrhage as a result of VA hospitalization or 
medical or surgical treatment or examination under the 
provisions of 38 U.S.C. § 1151 have not been met.  
38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. §§ 3.358, 
3.800 (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he suffers additional disability of 
residuals of a cerebral hemorrhage as the result of VA 
hospitalization or medical or surgical treatment or 
submission to an examination.  38 U.S.C.A. §§ 1151, 5107(a).  
The claims file includes a January 1998 medical opinion 
suggesting a link between the additional residuals and the VA 
medical examination or treatment (including the failure to 
diagnose, or misdiagnosis, and failure to treat).  The Board 
therefore finds the claim to be well grounded.  38 U.S.C.A. 
§ 5107(a); See generally Jones v. West, No. 98-664 (U.S. Vet. 
App. July 7, 1999).  In view of the development of the 
medical record, including a VHA medical opinion, the Board 
finds that the duty to assist the veteran has been met.  38 
U.S.C.A. § 5107(a). 

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  However, those 
amendments apply only to claims for compensation under 
38 U.S.C.A. § 1151 which were filed on or after October 1, 
1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  
Therefore, as the veteran filed his claim prior to October 1, 
1997, the only issue before the Board is whether the veteran 
has additional residuals of a cerebral hemorrhage as a result 
of VA hospitalization or medical or surgical treatment or 
examination in March 1994. 

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  38 C.F.R. § 3.358(c)(1) and (2).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3).

The veteran contends that VA failed to properly diagnose and 
treat his cerebral hemorrhage in March 1994 when he was a 
patient in a VA domiciliary.  He specifically contends that 
the VA emergency room physician misread blood alcohol test 
results, which resulted in "allowing my hemorrhage to bleed 
unabated into my brain from 10:20 PM on 3-7-94 to 3:40 PM on 
3-9-94 caused additional residual damage.  The fact that the 
specific amount of that damage cannot be ascertained is 
entirely the fault of your emergency room physician."  The 
veteran's representative contends (on a VA Form 646 and at 
the personal hearing) that, as the medical evidence shows 
that it is not possible to say if any more disability was 
attributable to delayed treatment, the doctrine of reasonable 
doubt, and sound medical principles, should be applied to 
find that some additional residuals were incurred by the 
delay in diagnosis and treatment. 

The evidence in this veteran's case reflects that, on March 
7, 1994, while a resident at a VA domiciliary, the veteran 
went to work with his home health nursing service.  That 
evening, the health technician noted the veteran to have a 
"possible petit mal seizure" with inability to maintain 
balance, sweating, vomiting, and slurred speech.  He was 
taken to a VA hospital emergency room.  The examining 
physician noted that the veteran had difficulty 
communicating, abnormal gait, and no focal neurologic signs, 
and diagnosed alcohol abuse.  Alcohol level was recorded as 
5.4. The veteran was then returned to the VA domiciliary.  

The next day, the veteran was examined by health technicians, 
who noted that the veteran appeared to still be under the 
influence of drugs or alcohol, had difficulty communicating, 
and was unable to ambulate.  The veteran missed two 
appointments with a treatment team, and was found to be in 
his room in bed, unable to speak any understandable speech, 
with unsteady gait, and was transferred to the emergency 
room.  At the emergency room, a CT scan of the head showed 
acute left temporal intracerebral hematoma.  

On March 9, 1994, the veteran was then transferred to a VA 
neurosurgery department, where he was found upon admission to 
be stable with receptive aphasia and bilateral upper motor 
neuron signs, and was noted to be drowsy.  An angiogram the 
following day revealed a large left middle cerebral artery 
aneurysm, and on March 11, 1994 the veteran underwent a 
clipping of the aneurysm, without complications.  The aphasia 
remained a permanent disability, and the records also reflect 
some personality changes with inappropriate affect and poor 
decision making and hyperreligiosity.  The veteran has been 
determined to be permanently and totally disabled. 

During a VA compensation examination in August 1997, based on 
a review of the claims file, the reviewing VA examiner noted 
the above history, then entered the opinion that "the 
diagnosis should have been made by the emergency room on 
March 7, 1994.  The patient had a blood alcohol level of only 
5.4 which could not explain his altered mental status, 
language difficulty, and gait dysfunction."  The examiner 
also offered the opinion that it was "impossible to say if 
there is any more disability due to delayed treatment.  There 
is no evidence of any progression past that date nor was 
there any deterioration in the patient's neurologic status 
from 3/9/94 to 3/11/94 . . . We feel the majority of 
neurologic defects probably occurred at the time of the acute 
aneurysm rupture on 3/7/94." 

A letter from a private physician, Joel Vandersluis, M.D., 
dated in January 1998, reflects his assessments that: there 
was evidence that the veteran "did progress in disability in 
the delay between initial presentation on March 7 and 
diagnosis on March 9"; "possible etiologies included 
further hemorrhage, vasospasm, or cerebral edema"; 
"[p]otential to avoid such progression was available with 
the initial presentation"; "there is indication that early 
neurosurgical intervention (within the first 24 hours) 
significantly improves long term morbidity and mortality"; 
and the veteran "may have also benefited from early 
management of cerebral edema and use of medications to 
prevent vasospasm." 

A VHA medical opinion by a VA neurosurgeon, dated in August 
1999, based upon a review of the evidence of record at the 
time, resulted in the following medical conclusions: all the 
neurological deficit appeared at the time of the intracranial 
aneurysm rupture on March 7, 1994; the veteran had an 
unchanged condition until surgery on March 11, 1994; the 
delay in diagnosis until March 1994 was due to the impression 
of the initial emergency room team that the veteran's altered 
condition was nonfocal and could be explained by the 
increased alcohol serum level, in spite of the marked speech 
disturbance; a majority of patients with ruptured 
intracranial aneurysms at home will not survive even the 
transportation to the hospital and many may have poor 
postoperative progress; and the delay of the recognition and 
treatment of the veteran's aneurysmal rupture might have had 
a bearing on the evolving arterial vasospasm.  The VA 
neurosurgeon concluded with the medical opinion that "the 
residual neurological deficit of [the veteran] results from 
the initial rupture of the aneurysm, and an earlier 
diagnosis, though much preferable, would have not resulted in 
a better outcome." 

In this case, the record contains conflicting medical 
etiology opinions on the question of etiology of the 
veteran's current residuals of cerebral hemorrhage.  The 
Court has stated that "[i]t is the responsibility of the BVA 
. . . to assess the credibility and weight to be given the 
evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
With regard to the weight to assign to these medical 
opinions, the Court has held that "[t]he probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches . . . As is true with 
any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[BVA as] adjudicators . . ."  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).   

In this veteran's case, the evidence of record includes a VA 
medical opinion (August 1997) that a diagnosis of acute 
aneurysm rupture, or cerebral brain hemorrhage "should have 
been made by the emergency room on March 7, 1994" and a 
private physician opinion (January 1998) that "[p]otential 
to avoid such progression" was available.  Weighing against 
this evidence is the VHA medical opinion was that the 
veteran's condition was unchanged between the aneurysm 
rupture on March 7 and March 11 and the conclusion that the 
delay in diagnosis "could be explained" by the increased 
alcohol serum level.  While the VHA opinion offers a possible 
explanation for the delay in diagnosis, it also notes that 
there was a marked speech disturbance.  Therefore, as to the 
question of whether a different diagnosis should have been 
made by VA on March 7, 1994, as the private physician 
supports that a diagnosis should have been made, a VA 
examination could not determine, and a qualified VHA opinion 
supports the delay in diagnosis as only possibly explainable 
based on the clinical findings, the Board resolves this 
question in the veteran's favor to find that a diagnosis of 
cerebral hemorrhage should have been made by VA on March 7, 
1994.  38 C.F.R. § 3.102 (1999).  

In this regard, the Board notes the veteran's contention that 
a "5.4" blood level is necessarily inaccurate as it 
represents, apparently, a 5.4 percent alcohol level, which 
would equate to the death of the patient.  However, this 
interpretation of what the reported clinical evidence means 
is based on the veteran's and representative's own lay 
interpretations, as none of the medical commentators of 
record noted this to be either a high or abnormal reading but 
interpreted it as a low alcohol reading which was not capable 
of explaining the veteran's symptomatology.  Neither the 
veteran's statements nor his representative's arguments 
constitute competent medical evidence because there is no 
indication that either has the medical training, expertise, 
or diagnostic ability to interpret the medical evidence.  
Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  Moreover, the 
actual blood alcohol level on March 7, 1994 is only relevant 
to the question of whether VA should have diagnosed cerebral 
hemorrhage on that date, and that question has been resolved 
in favor of the veteran.
  
However, the preponderance of the evidence does not 
demonstrate that the veteran's claimed additional disability, 
including residuals of a cerebral hemorrhage, are the result 
of improper VA hospitalization or medical or surgical 
treatment, including a failure to diagnose, or to properly 
diagnose, residuals of a cerebral hemorrhage on March 7, 1994 
or thereafter until March 9, 1994.  The same August 1997 VA 
medical opinion, which concluded that an earlier diagnosis 
should have been made by VA, also indicated that it was 
"impossible to say" if there was any more disability due to 
delayed treatment.  The August 1997 VA opinion ultimately 
concluded, however, that "the majority of neurologic defects 
probably occurred at the time of the acute aneurysm rupture 
on 3/7/94."  Dr. Vandersluis' January 1998 statement 
included that "possible etiologies [of progression of 
disability between March 7 and March 9, 1994] included 
further hemorrhage, vasospasm, or cerebral edema."  While 
Dr. Vandersluis does not explicitly offer an opinion relating 
the current disability to VA treatment, his assessments point 
toward the conclusion that the additional disability is the 
result of VA's delay in diagnosis and treatment.  This 
conclusion is based on his somewhat tentatively couched 
opinions that progression of disability (which was of various 
"possible" etiologies) could potentially have been avoided, 
including "indication" that early surgical intervention 
would have resulted in improvement, and that early management 
of cerebral edema "may" have benefited the veteran.  The 
August 1999 VHA neurosurgical opinion was that the residual 
neurological deficit of the veteran resulted from the initial 
rupture of the aneurysm, and an earlier diagnosis "would 
have not resulted in a better outcome." 

The competent evidence of record must demonstrate more than 
the fact that the veteran underwent additional disability 
coincident with VA medical treatment or examination.  
38 C.F.R. § 3.358(c)(1).  The additional disability must be 
attributable by the medical evidence of record to VA 
hospitalization or medical or surgical treatment or 
submission to a VA examination, that is, must be shown to be 
the result of such hospitalization or medical or surgical 
treatment or submission to a VA examination.  38 C.F.R. 
§ 3.358(c)(2).  The regulation specifically provides that 
compensation is not payable for the continuance or natural 
progress of diseases or injuries for which the 
hospitalization or treatment was authorized which, in this 
case, consisted of a cerebral hemorrhage and residuals which 
occurred on March 7, 1994.  38 C.F.R. § 3.358(b)(2). 

With regard to the evidentiary weight of the medical opinion 
evidence of record, the Board observes that the August 1997 
VA examination report with an opinion by a medical doctor was 
based on a review of the veteran's claims file, including a 
review of VA outpatient treatment records.  Dr. Vandersluis' 
January 1998 report and medical opinion was based on his 
review of the medical evidence dated in March 1994, a history 
apparently given by the veteran, and his physical 
examination.  The August 1999 VHA opinion by a neurosurgeon 
was based on a more thorough review of the claims file, which 
included medical evidence pertaining to the March 1994 
treatment, as well as subsequent VA outpatient treatment 
records. 

With regard to the weight of the various medical opinion 
evidence of record, the Board finds that the VHA opinion is 
more highly probative because it was rendered by a 
neurosurgeon, was based on a review of the record that was 
more thorough in nature, and it included specific findings of 
fact and bases or a supporting rationale for the ultimate 
conclusion.  In addition to this opinion which is against the 
veteran's claim, the August 1997 VA opinion also, by its 
ultimate conclusion that "the majority of neurologic defects 
probably occurred at the time of the acute aneurysm rupture 
on 3/7/94," is against the veteran's claim.  

The only medical opinion in favor of the veteran's claim, 
that of Dr. Vandersluis, the Board finds, is outweighed by 
the two VA medical opinions of record against the veteran's 
claim, which includes the VHA opinion by a neurosurgeon.  The 
weight of the medical evidence goes against the claim that 
any additional disability which occurred between March 7 and 
March 9, 1994, including residuals of a cerebral hemorrhage, 
was the result of a delay in diagnosis by VA.  Even absent 
the August 1997 VA doctor's opinion, which is somewhat 
ambiguous, the Board finds that in weighing the other two 
opinions, the VHA opinion outweighs the private doctor's 
opinion for the aforementioned reasons.  As the weight of the 
evidence on this question is not in relative equipoise, but 
is against the veteran's claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102. 

The Board notes the veteran's written assertions and 
testimony to the effect that he was misdiagnosed, that he was 
not properly examined, that he incurred additional disability 
from March 7 to March 9, 1994, and that additional disability 
was the fault of the emergency room physician's misdiagnosis.  
While the veteran is competent to testify as to any symptoms 
he experienced at any time, including in March 1994, it is 
the province of health care professionals to enter 
conclusions which require medical opinions.  As a result, the 
veteran's lay opinions may not be considered as competent 
medical evidence on the question of whether he incurred 
additional disability as the result of VA hospitalization or 
medical or surgical treatment or examination.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); see also Stadin v. Brown, 
8 Vet. App. 280, 284 (1995) (layperson is generally not 
capable of opining on matters requiring medical knowledge, 
such as the condition causing symptoms).  For these reasons, 
the Board must find that the requirements for payment of 
compensation under the provisions of 38 U.S.C. § 1151, for 
residuals of a cerebral hemorrhage as a result of VA 
hospitalization or medical or surgical treatment or 
examination, have not been met.  38 U.S.C.A. §§ 1151, 5107; 
38 C.F.R. §§ 3.358, 3.800.  









ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151, for 
residuals of a cerebral hemorrhage as the result of 
hospitalization or medical or surgical treatment or 
examination in March 1994 by VA, is denied. 




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

